JUDGMENT

Musgrave, Senior Judge:
Upon review of Silicon Metal From Brazil: Final Results of Redetermination Pursuant to Court Remand (Dec. 15, 2003) CRemand Results”) and consideration of the comments submitted by the parties, it is hereby
ORDERED that, as the Remand Results are consistent with the Federal Circuit’s decision, American Silicon Technologies v. United States, 334 F.3d 1033 (Fed. Cir. 2003), the Remand Results are sustained in their entirety; and it is further
ORDERED that, all issues having been decided, judgment for the Defendant is entered in this action.